ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Responsive to Applicants’ amendment with regard to drawing, the objection noted in the last Office action has been vacated. The Replacement Sheet (Fig. 21) submitted on 03/30/2021 has been entered.  

Claim Objections
3.	Applicant’s amendments with respect to claims  35, 36 and  37 are sufficient to overcome the objection set forth in the previous Office Action. The examiner withdraws the objection.
Allowable Subject Matter
4.	  Remaining Claims 29-30, 32-48 and 51-56 are allowed.  

 
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	  Claims 29-30, 32-48 and 51-56 are allowed in response to claims amendment and  in view of  the remarks filed  by Applicants on 03/30/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663